Citation Nr: 0000388	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-12 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include schizophrenia and post traumatic stress 
disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1978 to July 1982.

In August 1997 the Department of Veterans Affairs (VA) 
Regional Office in Oakland, California, denied the veteran's 
service connection claims for post traumatic stress disorder 
and schizophrenia.  The veteran timely appealed to the Board 
of Veterans' Appeals (Board).  In August 1998, the veteran 
perfected his appeal through the submission of VA Form 9, on 
which he requested a hearing before a Member of the Board at 
the RO (Travel Board hearing).  The veteran testified before 
the undersigned Member of the Board on July 27, 1999.  The 
veteran's claims were consolidated into the single disability 
of acquired psychiatric disorder including post traumatic 
stress disorder and schizophrenia in the RO's December 1998 
Supplemental Statement of the Case (SSOC).  The veteran's 
appeal is now before the Board for resolution.


FINDINGS OF FACT

1.  There is no evidence to indicate that the onset of a 
psychiatric disorder was during service, or within one year 
following service.

2.  The veteran does not have a current diagnosis of post 
traumatic stress disorder.

3. No competent medical evidence has been submitted to 
suggest that the veteran's
current psychiatric disability is in any way related to his 
military service. 

4.  The claim for service connection for a psychiatric 
disorder is not plausible.





CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder to include schizophrenia and post traumatic stress 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) do not indicate 
that he was diagnosed with or treated for any psychiatric 
disorder while on active duty or that such disorder was 
manifested therein.  There is no medical evidence of record 
indicating the presence of any manifestations of psychosis 
within one year of the veteran's discharge from the service.  

At the time he filed his initial application for VA 
compensation benefits in 1996, the veteran reported no 
treatment for psychiatric illness earlier than 1983.  

VA outpatient treatment records spanning from January 1983 to 
February 1997 indicate that the veteran had received 
treatment for, among other disorders, chronic polysubstance 
abuse and paranoid schizophrenia.  Records dated in 1983 show 
treatment for gastrointestinal symptoms.  In June 1983 it was 
noted that he had multiple complaints and was apprehensive 
and hostile; reportedly he had a "cancerphobia."  The 
veteran's family history of cancer was noted, as was his 
heavy use of alcohol.  These records do not contain a 
diagnosis of post traumatic stress disorder (PTSD).  These 
records also fail to associate the veteran's paranoid 
schizophrenia with his military service.  In fact, there is 
no discussion of the etiology of the veteran's mental illness 
in these records.

The veteran was treated in July 1986 at the University of 
California, Davis, Medical Center.  He was admitted through 
the emergency room in restraints after he had destroyed the 
interior of his home.  Contact was made with the veteran's 
mother who reported that as far as she knew, he had no prior 
history or past treatment, although "he has been paranoid" 
since his discharge from the Navy 3-4 years ago.  Following 
evaluation, an assessment of atypical psychosis was made.  
Records compiled the following month showed that his July 
1986 hospitalization had been for PCP intoxication and 
polydrug abuse.  

VA treatment records from September 1986 indicate that the 
veteran was treated for a psychotic episode partly of a 
schizophrenic nature.  He presented with a several month 
history of progressive anger and difficulty with impulse 
control.  Although a long history (pre-service) of illicit 
drug abuse was noted, the hospital summary does not link the 
onset of symptoms to military service.

An October 1986 outpatient assessment form apparently 
conducted as disability determination for Social Security 
benefits is of record.  It notes the veteran's complaints of 
a "mental blowout" caused by environmental stressors.  The 
veteran reported sleep disturbances, problems with memory, 
and a belief that these difficulties were the result of 
"some secret governmental manipulation."  The examiner 
diagnosed the veteran with "Schizophreniform Disorder vs. 
Personality Disorder."  

A statement dated November 1995 was received from the 
veteran's brother who reported that the veteran had 
experienced mood swings and anti-social behavior since his 
discharge from the military.  (This statement was "date-
stamped" as received by the RO in November 1996.)  The 
statement noted that there was a noticeable change in the 
veteran's ability to function in social settings.  The 
statement does not indicate knowledge of any diagnosed 
psychiatric condition.  
A November 1996 statement from the veteran indicated that he 
felt constantly mixed-up, and that he was experiencing 
difficulty in transitioning from military to civilian life.

A January 1997 disability evaluation by Benjamin Lubeck, 
M.D., indicated that the veteran was brought to a psychiatric 
emergency room after a violent episode.  The veteran noted 
that he was being treated for emotional problems, which he 
stated began in 1982.  Reportedly at that time he had not 
been able to get help from VA.  According to Dr. Lubeck, the 
veteran denied that his psychiatric disability began in the 
Navy.  He was diagnosed with a severe psychiatric disorder 
that was most likely schizophrenia.  Dr. Lubeck did not 
associate the veteran's disorder to his military service.

February 1997 VA outpatient treatment records indicate the 
veteran complained of sleeplessness, depression and of 
hearing voices.  A July 1997 outpatient record notes the 
veteran's history of a schizoaffective disorder, but focuses 
on treatment of ulcers and abscesses that resulted from the 
veteran's intravenous drug use.  A February 1998 VA 
outpatient treatment record indicates that the veteran was 
diagnosed with opioid dependence, but he indicated that he 
was note interested in receiving treatment.

The veteran testified before an RO hearing officer in August 
1998 and before the undersigned Member of the Board on July 
27, 1999.  He indicated that his military service was spent 
on board a destroyer.  He indicated that at some point, the 
ship retrieved refugees.  The veteran complained of isolation 
and confinement as resulting from his military service.  The 
veteran indicated that he had received treatment at the VA 
hospital in Sacramento, and that he had been prescribed a 
sedative at some point in time.  Concerning his claim for 
PTSD, the veteran indicated that he believed being out on the 
water was a stressor.

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Certain chronic conditions, including psychoses such as 
schizophrenia, will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
prescribed period of time after service, which is one year 
for psychoses.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§  1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. Service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997); Moreau 
v. Brown, 9 Vet. App. 389, 394-395 (1996).

A preliminary determination that must be made in a case 
involving a claim for service connection is whether the claim 
is "well grounded."  A claim is "well grounded" if it is 
"plausible meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78,81 (1990).  The initial burden of 
showing that a claim is well grounded, if it is judged by a 
fair and impartial individual, resides with the veteran; if 
it is determined that he has not satisfied his initial burden 
of submitting evidence sufficient to show that his claim is 
well grounded, then his appeal must be denied, and VA does 
not have a "duty to assist" him in developing evidence 
pertinent to his claim.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. App. at 81, 82.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 127 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Evidence showing that a 
chronic condition subject to presumptive service connection, 
such as a psychosis, became manifest to a compensable degree 
within the prescribed one-year period after service may 
satisfy the nexus requirement.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

With respect to a claim for a psychosis, the veteran is able 
to satisfy the first criterion for a well-grounded claim, 
that is, evidence that he currently has schizophrenia.  He 
has received VA treatment for mental illness in the years 
following his discharge.  This began with treatment for 
schizophrenia in 1986.  He was diagnosed with schizophrenia, 
paranoid type, in an October 1986 Social Security 
examination.  In spite of his current psychiatric problems, 
however, the claim must be denied as not well-grounded in the 
absence of competent evidence of that schizophrenia (or other 
psychiatric disorder) originated during service or, as 
applicable, within the one year presumptive period.  Medical 
records compiled during this period do not reflect 
manifestations of psychosis to a degree of 10 percent.

There is likewise no competent medical evidence of a nexus 
between current psychiatric problems and service.  Even after 
years of receiving treatment, no VA physician has ever 
associated any of the veteran's psychiatric problems with his 
service in the military, and the veteran has neither 
submitted nor indicated the existence of a competent medical 
opinion on this essential element of the claim.  See 
Grottveit v. Brown, Vet. App. 91, 93 (1993) (citing Murphy, 1 
Vet. App. at 81). 

In this case, the veteran alleges that he has PTSD as a 
result of serving on a destroyer at sea during his military 
service.  However, as noted above, the veteran has not been 
diagnosed with PTSD during any of his psychiatric 
examinations.
Moreover, the veteran has neither presented, nor indicated 
the existence of, any private medical diagnosis of PTSD.  
Therefore, as there is no medical evidence which represents a 
diagnosis of PTSD for service connection purposes, as 
emphasized in Cohen, the claim for service connection for 
PTSD must be denied as not plausible.  In the absence of 
competent evidence that the veteran actually suffers from the 
disability for which service connection is sought, there can 
be no valid claim.  See Brammer v. Derwinski 3 Vet. App. 223, 
225 (1992).  Hence, it is not necessary for the Board to 
consider the issue of the veteran's stressors, or whether he 
actually served in combat with the enemy.  Even if these 
elements were satisfied, the veteran's claim would fail 
because he had not met the first, and most important, 
criterion in establishing a valid claim for PTSD. 

While the Board does not doubt the sincerity of the veteran's 
belief that his psychiatric disability exists as a result of 
his military service, neither he nor his brother who 
submitted a written statement describing the veteran's 
behavior has the medical training or expertise necessary to 
render such an opinion; hence, their lay assertions in this 
regard, without supporting medical evidence, do not 
constitute competent evidence to well-ground the claim.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-5 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

For the foregoing reasons, the Board must conclude that the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection is well grounded.  As the duty to assist 
has not been triggered by evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
record to support his claim for service connection for PTSD.  
See Epps, 126 F.3d at 1468.  Furthermore, the Board is aware 
of no circumstances that would put the VA on notice that any 
additional relevant evidence may exist which, if obtained, 
would well ground the veteran's service connection claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board views its (and the RO's) discussion as sufficient 
to inform the veteran of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).   


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for an acquired psychiatric 
disability to include schizophrenia and PTSD is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

